Case 1:17-cv-00973-AWI-SKO Document 118 Filed 06/12/19 Page 1of1

FILED
JUDGMENT ENTERED

June 12, 2019

Date
by: V. Gonzales

Deputy Clerk

U.S. District Court
Eastern District of California

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IGNACIO RAMOS, et al.,

Plaintiffs,

JUDGMENT IN A CIVIL ACTION
vs.

1: 17-CV-00973-AWI-SKO

FCA US LLC,

Defendant.

 

JURY VERDICT: This action came before the Court for a

trial by jury. The issues have been tried and the jury has rendered
its verdict.

IT IS HEREBY ORDERED AND ADJUDGED that

JUDGMENT IS HEREBY ENTERED IN FAVOR OF DEFENDANT FCA US LLC, IN
ACCORDANCE WITH THE JURY VERDICT RENDERED 6/12/2019.

DATED: 6/12/2019
MARIANNE MATHERLY, Clerk
/S/ VICTORIA GONZALES

By:
Deputy Clerk
